Citation Nr: 1718675	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an upper back disability, to include residuals of an injury.

2.  Entitlement to service connection for a lower back disability, to include residuals of an injury.

3.  Entitlement to service connection for a stomach disability, to include a bleeding ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2011, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO, and in March 2012, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

At his Board hearing in March 2012, the Veteran raised the claims of entitlement to a total disability rating based on individual unemployability based on service-connected disabilities and/or a permanent and total disability rating for pension purposes.  These issues were referred by the Board in its June 2014 remand because they had not been the subject of preliminary development or initial adjudication by the Agency of Original Jurisdiction (AOJ).  However, to date, no action has been taken by the AOJ to review either of these matters.  Accordingly, they are once again referred to the AOJ for appropriate consideration.  38 C.F.R. § 19.9(b) (2016). 

The Board notes that during the pendency of the appeal, the Veteran's mental health, particularly his cognitive ability, has seriously deteriorated.  At a December 2009 VA psychiatric examination, the Veteran indicated that he could "not remember" several remote events in his life.  In June 2014, the RO sent the Veteran a letter indicating they were reviewing evidence regarding his ability to handle his own financial affairs and in January 2016 the RO found he was not competent and gave power of attorney to his wife. 

FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's upper back disability began in or was caused by his active duty service.

2.  The evidence of record does not demonstrate that the Veteran's low back disability began in or was caused by his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper back disability have not been met.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated February 2009, September 2009, January 2010, and February 2010.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a January 2009 statement in support of his claim for disability benefits, the Veteran reported a "medical history" at the Long Beach VAMC and the Naval Hospital in Long Beach.  However, in a February 2010 statement, the Veteran indicated he never received treatment at either of these previously identified facilities.  The evidence reflects the Veteran has only received VA medical treatment from the Sierra Nevada Healthcare System (to include the Reno VA Medical Center) and all those records have been obtained and associated with the evidence of record before the Board.  The Board also notes that although the Veteran has claimed two separate periods of active duty service, significant development undertaken by the RO reflects he only served one period of active duty service from June 1973 to September 1974 as explained more fully below.

The Veteran has also been afforded an adequate October 2011 VA examination wherein the examiner took into account the Veteran's statements and treatment records and provided opinions on the nature and etiology of the Veteran's claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Compliance with Previous Remand Directives

In June 2014, the Veteran's claim was remanded for additional development.  Specifically, the Board directed the AOJ to obtain the Veteran's private treatment records relating to medical care received at Hoag Hospital in Southern California following a motor vehicle accident in 1985 and at Carson-Tahoe Regional Medical Center and/or another hospital facility in 2005, following a separate, rear-end automobile collision that led to lumbar spine surgery in early 2006.  The Veteran returned medical authorizations for Hoag Hospital and Carson-Tahoe Regional Medical Center and in December 2014 the AOJ sent the Veteran a letter indicating that VA requested these records but that it was ultimately his responsibility to submit evidence in support of his claim.  In December 2014, the AOJ received the Veteran's March 2006 lumbar spine surgery records.  A January 2015 VA internal memorandum reflects that a contact at Hoag Hospital indicated there were no available records pertaining to the Veteran.

The Board also instructed the AOJ to obtain the Veteran's outstanding VA treatment records, to include the results of an esophageal tissue biopsy around April 2013.  This has been accomplished and these records have been associated with the evidence before the Board.  The Veteran's claims were thereafter readjudicated in a January 2015 Supplemental Statement of the Case.

Based on the foregoing, the Board finds there has been substantial compliance with its June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Factual Background and Analysis

The Veteran's Claimed Prisoner of War Status

Initially, the Board notes that the Veteran has alleged on several occasions that he was a prisoner of war (POW) in Vietnam.

In his January 2009 application for disability benefits, the Veteran reported that he entered a second period of active duty service with the Marines in December 1974 and that he served in Vietnam from November or December 1975 through sometime in 1979.  In a statement accompanying that claim, he reported that he was a POW in Vietnam from 1975 to 1979 in various places, including Hanoi.

At September and October 2007 VA psychiatric appointments, the Veteran reported that after his verified active duty service with the Navy from June 1973 to September 1974, he went to Marine Sniper School at the CIA headquarters and was detached to the Marines as a sniper in Vietnam.  He indicated this was a clandestine operation and that he participated in seven assassinations in Southeast Asia, some of which were in Cambodia.  He reported being held as a POW for three years and indicated he escaped around 1977 and that he got home on his own on a military transport.  The Veteran stated there was no documentation of this and that the Marines did not keep records because they did not want to acknowledge the secret operation or the fact that he served in Vietnam.  At a December 2009 VA psychiatric examination, the Veteran refused to provide a military service history to the examiner, except to insist he was sent to Vietnam on a secret mission with the Marine Corps, where he was involved in heavy combat.  

At his March 2011 DRO hearing, the Veteran testified that he was hospitalized for psychiatric reasons during service, and that thereafter he was sent to school to be a sniper.  He indicated he was a POW for maybe three or four months and that there is a three month period in his records which do not contain any evidence of treatment.  Notably, the Veteran was hospitalized for mental health treatment for three months during service, from April to July 1974, with discharging diagnoses of Klinefelter's syndrome with hypogonadism and schizoid personality disorder and was ultimately given an early release from the military in September 1974 due to psychiatric issues.

VA attempted to verify the Veteran's claimed status as a POW in Vietnam from 1975 to 1979.  The Veteran is not listed as a POW in the National Archives and Records Administration database or on the Department of Defense website.  There is also no evidence that he served with the Marines from 1975 to 1979, as detailed in a September 2009 VA memorandum of formal finding of unavailability.  Moreover, as explained more fully below, the Veteran's credibility is called into serious question.  Based on the foregoing, the Board finds there is no credible and probative evidence that the Veteran had a second period of active duty service, to include as a POW in Vietnam.

Service Connection for Upper and Lower Back Disabilities

The Veteran's May 1973 enlistment examination revealed no abnormalities of the spine or musculoskeletal system.  On June 7, 1973, the Veteran sought treatment for an acute cervical strain for the past two days.  On June 9, 1973, the Veteran returned with new complaints of right paraspinous pain in the thoracic region; his neck pain had improved.  The Veteran continued to experience low back pain on June 11, 1973, and indicated his cervical pain had improved.  On June 14, 1973, the Veteran returned to sick call complaining of low back pain.  A March 1974 treatment record reflects the Veteran sought treatment for back and neck pain after being involved in an automobile accident the previous night.  He was in a bus which stopped quickly throwing him out of the seat onto the floor resulting in an injury to the lower lumbar area.  On examination, there was tenderness to the left paraspinal muscles and minimal vertebral tenderness; there were no neurological abnormalities.  The examiner prescribed medication, heat, bed rest, and one week of light duty.  The Veteran did not seek any follow-up treatment for his back or neck and his August 1974 separation examination revealed no abnormalities of the spine or musculoskeletal system.

A private March 2006 lumbar spine surgery note reflects the Veteran reported a history of back pain and discectomy; however, no additional details were provided.  September 2006 VA treatment records reflect the Veteran indicated he had a history of a seizure disorder post-head trauma and would now like to establish care with VA.  The Veteran also acknowledged chronic back pain, which he indicated began in 1973.  He stated he worked as an executive chef until he was injured in a motor vehicle accident the year prior.

At a December 2009 VA spine examination, the Veteran reported a history of trauma to his low back in 1973 while he was getting off a bus arriving at boot camp; he did not recall the mechanism of injury.  He indicated he was told he had a pulled muscle and that it would get better, but it never did.  He did not recall receiving any treatment, but did have modified duty for a few weeks, and thinks he went back to regular duty after that.  He stated he remembered being on some sort of muscle relaxer and pain killer so he could perform his regular ship duties.  The next time the Veteran reported injuring his low back was when he was involved in a motor vehicle accident in 1985 or 1986; he sought immediate medical attention and reported numbness and being unable to feel his rear end.  He stated he was found to have a disc bulge at L5-S1 and underwent a discectomy within about six months; after the surgery, it took him about eight or nine months to feel fifty percent better.  He stated his low back condition gradually worsened and that he was in another motor vehicle accident in 2003 or 2004 and again experienced a bulging disc at L5-S1 and underwent another surgery.  With regard to his claim for a cervical condition, the Veteran reported being hit in the head with something that compressed his neck while serving aboard a ship, but he doesn't recall what hit him or other circumstances.  He stated he went to the ship doctor who did not think anything was wrong and that was "as far as it went."  He indicated he complained to a primary care physician in 2009 that he had numbness in his entire left arm and leg, which he indicated began when he was hit in the head on the ship.  A computerized tomography (CT) scan revealed several bulging discs in his cervical spine.  The Veteran denied ever hurting his neck in a car accident.  The Veteran reported his usual occupation was an executive chef and that he was unable to work as a chef since his last car accident and low back surgery in 2003 or 2004.  During the examination, the Veteran became agitated and hurled his jeans against the wall, at which point the examiner stopped the examination.  Because the examination was not completed, no diagnoses were made and no medical opinions were provided.

At his March 2011 DRO hearing, the Veteran testified that during his active service he was involved in a fight aboard a bus and was knocked down and was kicked in the lower back.  He indicated when he got of the bus he could barely walk.  He sought medical treatment and was told to wear a back brace for a few weeks and that everything would be fine.  The Veteran went on to testify that "[c]ome the time [he got] out of the military, there was no - I can't remember that."  He also testified that he received care for his back through VA and at a private facility, Carson Tahoe Hospital.  With regard to his claim for a cervical spine disability, the Veteran indicated he felt this was caused by the fight on the bus and that he also sought treatment in June 1973 for cervical pain.  The Veteran's testimony regarding his cervical spine was somewhat confusing as he then began to talk about treatment he received post-service for his back and neck, rather than treatment he experienced during service.  The Veteran did not report any post-service back or neck injuries.

At an April 2011 VA spine examination, the Veteran indicated he originally injured his low back when he was involved in a scuffle aboard a military bus before deployment.  The Veteran reported that he has had extensive periods of unemployment due to personality issues and low back pain.  The Veteran acknowledged a 2005 motor vehicle accident where he injured his low back, but did not mention the previously referenced motor vehicle accident in the 1980s.  The examiner diagnosed degenerative disc disease of the lumbosacral spine and was unable to provide an opinion on its etiology without resorting to speculation, noting the 2005 motor vehicle accident required surgery in 2006 and that until this accident there was a lack of continuity of care, which led the examiner to determine there was a lack of significant symptoms.  The examiner did not provide a diagnosis or etiology opinion regarding the Veteran's claimed cervical spine disability.

At a July 2011 VA neurology consultation, the Veteran acknowledged he was in a car accident approximately twenty five years prior, which would be in approximately 1986.

At an October 2011 VA spine examination, although the Veteran acknowledged a 2005 motor vehicle accident, he once again failed to mention a motor vehicle accident occurring the in mid 1980s.  The examiner diagnosed degenerative disc disease of the lumbosacral spine and degenerative disc disease of the cervical spine.  The examiner found that his low back disability was less likely as not due to active service, reasoning that there were no additional complaints or treatment for low back pain following the military traumas noted and that there were no ongoing issues concerning the low back until the Veteran's civilian motor vehicle accident in 2005.  The examiner also determined his cervical spine disability was less likely than not due to service, finding that there was a long-ago mention of mild neck pain during service, but nothing since then, and no continuity of care.  In providing these opinions, the examiner acknowledged within the examination report the Veteran's assertions that his back and neck pain began during active duty service and continued thereafter.

At his March 2012 Travel Board hearing, the Veteran's wife answered most of the questions regarding his claimed disabilities, due to the Veteran's severe cognitive impairment.  His wife testified that the Veteran first injured his back during service while he was getting off a bus and he was either pushed or fell down the stairs.  She acknowledged that since his active duty service he has been involved in a couple of car accidents.  She reported one car accident in 1985 shortly after they began seeing each other but indicated the Veteran had back pain prior to them.  She also acknowledged another motor vehicle accident in 2005, which later required back surgery.  She indicated that since she has known the Veteran he has been unable to be gainfully employed for any significant period of time due to his back because he has either worked as a tile layer/setter or a cook and both jobs required heavy lifting and standing for long periods of time.

Based on the foregoing, the Board finds that service connection for an upper back disability and a lower back disability is not warranted.  In making this determination, the Board notes that the Veteran, while competent to provide information regarding symptoms he has experienced, is not competent to relate an upper or lower back disability to his active service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Medical opinions regarding etiology involve questions that are beyond the range of common knowledge and require the special knowledge and experience of a trained medical professional.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).

Moreover, the Board does not find the Veteran's statements to be completely credible, and therefore, afford them very little probative weight.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record demonstrates the Veteran is a poor historian and that his statements of record are internally inconsistent.  In this regard, the Veteran's memory problems, which have been present and which have worsened throughout the period of the appeal, have affected his ability to function and his ability to report his lay history at his hearings and to VA examiners.  Considering this, the Board finds that the Veteran's lay statements regarding his medical history, to include the onset of symptoms, are not credible.  Of major significance, the severity of the 1985 motor vehicle accident is called into question.  It was not mentioned by the Veteran at the April and October 2011 VA examinations or at his March 2011 DRO hearing.  However, interestingly, at a July 2011 VA neurology appointment, the Veteran reported that he was in a car accident in the mid-1980s, which resulted in head trauma.  This contradicts the Veteran's statements at his December 2009 VA spine examination wherein he indicated he only injured his low back in the 1985 motor vehicle accident and denied ever injuring his neck in any motor vehicle accidents.

The Board acknowledges that the October 2011 VA examiner did not address the Veteran's claimed 1985 motor vehicle accident because the Veteran did not provide him with this information at the examination; however, the examiner's opinion, which does not consider this motor vehicle accident, does not alter its probative value.  Significantly, the Board points out that the April 2011 VA examiner is the same one who performed the October 2011 VA examination.  Also noteworthy is the fact that the examiner acknowledged the Veteran's assertions that his back and neck pain began during active duty service.  In this regard, the Board notes that an examination report must be read as a whole and that the Board may draw inferences from a report so long as it does not result in a medical determination.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Here, the examiner was not discounting the Veteran's lay statements of pain since service, but rather, as explained in the April 2011 VA examination report, that there was a lack of continuity of care, which led the examiner to determine there was a lack of significant symptoms.  Although the Veteran claimed to experience back and neck pain since separating from service in 1974, he never once stated he received treatment for his back or neck until he was involved a motor vehicle accident around 1985, eleven years following the separation from service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Evan assuming the examiner who performed the April and October 2011 VA examinations was discounting the Veteran's statements regarding symptoms during and since service as not credible, which is not the case, the Board has already determined that the Veteran is not a credible historian.  The Board is cognizant that it cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence; however, the Board may, as it has done in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37; see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Based on the foregoing, the Board finds that the evidence of record weighs against the Veteran's claims for service connection for upper back and lower back disabilities and that they must be denied.


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an upper back disability is denied.

Service connection for a lower back disability is denied.


REMAND

In its June 2014 remand directives, the AOJ was instructed to ensure the Veteran was provided with a VA examination to determine the etiology of any stomach condition found, to include a bleeding ulcer.  An August 2014 VA examination report documents that the Veteran had recent falls at home and was unable to appear in-person for the examination due to his unsteadiness and the difficulty with transportation in his current state.  Accordingly, the Veteran's wife was interviewed on his behalf.  A VA medical professional reviewed the Veteran's claims file and noted diagnoses of esophageal erosions, gastric ulcers, and peptic ulcer disease.  The VA medical professional determined that these conditions were less likely than not due to the Veteran's active service, reasoning there was no clear evidence of these conditions in his service treatment records and there was no continuation of symptomatology from his service to the present day. 

The Board finds a new medical opinion is required for a number of reasons.  First, the medical professional providing the opinion found no evidence of a stomach condition during service, yet failed to comment on the significance, if any, of the Veteran's April 1974 complaints of abdominal pain documented in his service treatment records.  Second, the Veteran testified at his March 2011 DRO hearing that he experienced a bleeding ulcer during his active service in 1974 and that he was hospitalized at Portsmouth Naval Hospital for ulcers.  No attempts to obtain these clinical records have been made.  Third, the Board's remand directives specifically instructed the examiner to provide an opinion regarding whether a peptic ulcer was shown to have manifested within the one year period immediately following the Veteran's separation from service in September 1974, yet this opinion was not provided.

Of note, the Board wishes to point out that approximately two and a half weeks after the Veteran's April 1974 in-service complaints of abdominal pain, the Veteran threatened to commit suicide and was referred to Portsmouth Naval Hospital.  The Veteran's August 1974 separation examination reflects he was hospitalized for psychiatric reasons at Portsmouth Naval Hospital from April to July 1974.  Accordingly, the request for clinical hospitalization records from Portsmouth Naval Hospital must include a request for all medical records, to include those relating to any mental health treatment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records repositories to obtain all the Veteran's clinical hospitalization records from Portsmouth Naval Hospital dated April to July 1974, to include those relating to any mental health treatment.  If a separate request is necessary to obtain mental health treatment records, this must be done.

The AOJ must continue to request these records from all appropriate records repositories until a response is received that the records do not exist or until it is determined that further attempts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2016).

If the named records are unable to be obtained, the AOJ prepare a Memorandum of Formal Finding of Unavailability and a copy of that memorandum must be associated with the Veteran's claims file.  The Veteran and his representative must be informed of the unavailability of the records in accordance with VA regulation.  See 38 C.F.R. § 3.159(e) (2016).

2.  Following completion of the above, obtain an addendum opinion from, if possible, the examiner who performed the August 2014 VA examination.  If he or she is unavailable, another qualified medical professional may provide the opinions.

Following a thorough review of the evidence of record, the medical professional is requested to provide the following opinions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any stomach or gastrointestinal disorder diagnosed during the period of the claim (from January 2009 to the present) had its onset during the Veteran's active service or is otherwise related thereto.  The relationship between the Veteran's report of in-service stomach difficulties and current disability, if any, should be fully detailed.

(b)  Is a peptic or gastric ulcer shown to have been manifested within the one-year period immediately following the Veteran's separation from service in September 1974?

A complete rationale for all opinions expressed must be provided.  If the medical professional cannot provide the required opinions without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify what additional information that is needed.

3.  Then, Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


